Lahtinen, J.
Appeal from an order of the County Court of Clinton County (McGill, J.), entered February 20, 2003, which affirmed a judgment of the City Court of the City of Plattsburgh in favor of defendants.
Plaintiff appeals to this Court (see CPLR 5703 [b]) from County Court’s affirmance (see UJCA 1701, 1807) of a City Court judgment dismissing his small claims action in which he sought compensation for damage to his car sustained in a motor vehicle accident. “The standard of review in small claims cases is limited to whether ‘substantial justice has not been done between the parties according to the rules and principles of substantive law’ ” (Moses v Randolph, 236 AD2d 706, 707 [1997], quoting UJCA 1807; see Jacobson v Sassower, 66 NY2d 991, 993 [1985]; Borman v Purvis, 299 AD2d 615, 616 [2002]). Here, City Court heard testimony from plaintiff, defendant Todd Desrocher (hereinafter defendant) and a State Trooper who investigated the accident. There was evidence indicating that defendant was operating his vehicle in a reasonably prudent fashion and City Court credited that proof. City Court’s determination that plaintiff failed to meet his burden of proving any negligence by defendant was not clearly erroneous or “so shocking as to not be substantial justice” (Blair v Five Points Shopping Plaza, 51 AD2d 167, 169 [1976]). The remaining arguments have been considered and found meritless.
Spain, J.P., Carpinello, Mugglin and Rose, JJ., concur. Ordered that the order is affirmed, without costs.